 

Green Dragon Wood Products, Inc.

Unit 312, 3rd Floor, New East Ocean Center

9 Museum Road

Kowloon K3 NONE

 

December 28, 2016

 

 

Zeecol Limited

57 A Nayland Street

Christchurch 8081

Sumner, New Zealand

Attention: William Mook

 

Re: Extension of time for Acquisition/ Reverse Takeover transaction

 

Dear William,

 

This letter shall serve as an amendment to our Letter of Intent dated November
16, 2016.

 

Paragraph 3. shall now read:

 

3. Closing. The closing of the RTO shall occur on or before January 31, 2017
(the “Closing Date”).

 

 

Thank you very much for your kind understanding and warm support. I will be
greatly appreciate if you can accept our request by signing below.

 

 

Sincere yours,

 

GREEN DRAGON WOOD PRODUCTS, INC.         By: /s/ Stephen Lee     Stephen Lee,
Chief Executive Officer             ZEECOL LIMITED           /s/ William Mook  
  William Mook

 



 

 

 

